DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 3 and 5 – 8, drawn to an ultrasound imaging system.
Group II, claim(s) 9, 10 and 12 – 14, drawn to an ultrasound imaging system.
Group III, claim(s) 15 and 17 – 20, drawn to an ultrasound imaging system.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “an interface coupled to an ultrasound imaging component and configured to receive a plurality of image data frames representative of a subject's body including at least a portion of a lung, each image data frame of the plurality of image data frames including a plurality of pixel values representing pixel intensities of an image of the subject's body; a processing component in communication with the interface and configured to: determine a dynamic air bronchogram (AB) condition of the subject's body”, this technical feature is not a special technical feature as it does not make a contribution over the prior in view of Burlina et al. (US 2013/0197370 A1; published on 08/01/2013) (hereinafter “Burlina”).
Burlina teaches an ultrasound imaging system (“FIG. 1 illustrates a block diagram showing one example of a detection system … the image sensor 10 may be embodied as or include time varying imaging modalities such as ultrasound …” [0022]), comprising an interface (“… a device interface 130 …” [00026]) coupled to an ultrasound imaging component (“The device interface 130 may include one or more interface mechanisms for enabling communication with other external devices (e.g., the image sensor 10) …” [0028]) and configured to receive a plurality of image data frames (“The imaging sensor 10 may provide image data to the image analyzer 20 …” [0023]; see data flow via interface 130 in Fig.1) representative of a subject's body (“… by obtaining image data using probes that remain external to the body, but measure radiation that passes through and/or reflects off of various body parts … may generate video image data comprising a series of image frames.” [0022]) including at least a portion of a lung (“… configured to obtain images of the lungs of a subject.” [0022]), each image data frame of the plurality of image data frames including a plurality of pixel values representing pixel intensities of an image of the subject's body (see Fig.3 as an example, the pixel intensity is an inherent property of any image data); a processing component in communication with the interface (“… the image analyzer 20 may include or otherwise be in communication with processing circuitry 100 that is configurable to perform actions” [0024]; see data flow via interface 130 in Fig.1) and configured to: determine a dynamic air bronchogram (AB) condition of the subject's body (“… to determine whether a pneumothorax has occurred in the ROI.” [0029]; by definition, pneumothorax is a kind of air bronchogram condition).
In addition, the determination algorithm as claimed in Group I requires a count metric analysis across plurality of image frames. On the other hand, the determination algorithm as claimed in Group II requires differentiation analysis based data accumulation. These above two algorithms are different algorithm which do not have any overlapping.

Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of “an interface coupled to an ultrasound imaging component and configured to receive a plurality of image data frames representative of a subject's body including at least a portion of a lung, each image data frame of the plurality of image data frames including a plurality of pixel values representing pixel intensities of an image of the subject's body; a processing component in communication with the interface and configured to: determine a dynamic air bronchogram (AB) condition of the subject's body”, this technical feature is not a special technical feature as it does not make a contribution over the prior in view of Burlina et al. (US 2013/0197370 A1; published on 08/01/2013) (hereinafter “Burlina”).
Burlina teaches an ultrasound imaging system (“FIG. 1 illustrates a block diagram showing one example of a detection system … the image sensor 10 may be embodied as or include time varying imaging modalities such as ultrasound …” [0022]), comprising an interface (“… a device interface 130 …” [00026]) coupled to an ultrasound imaging component (“The device interface 130 may include one or more interface mechanisms for enabling communication with other external devices (e.g., the image sensor 10) …” [0028]) and configured to receive a plurality of image data frames (“The imaging sensor 10 may provide image data to the image analyzer 20 …” [0023]; see data flow via interface 130 in Fig.1) representative of a subject's body (“… by obtaining image data using probes that remain external to the body, but measure radiation that passes through and/or reflects off of various body parts … may generate video image data comprising a series of image frames.” [0022]) including at least a portion of a lung (“… configured to obtain images of the lungs of a subject.” [0022]), each image data frame of the plurality of image data frames including a plurality of pixel values representing pixel intensities of an image of the subject's body (see Fig.3 as an example, the pixel intensity is an inherent property of any image data); a processing component in communication with the interface (“… the image analyzer 20 may include or otherwise be in communication with processing circuitry 100 that is configurable to perform actions” [0024]; see data flow via interface 130 in Fig.1) and configured to: determine a dynamic air bronchogram (AB) condition of the subject's body (“… to determine whether a pneumothorax has occurred in the ROI.” [0029]; by definition, pneumothorax is a kind of air bronchogram condition).
In addition, the determination algorithm as claimed in Group I requires a count metric analysis across plurality of image frames. On the other hand, the determination algorithm as claimed in Group III requires temporal analysis of subset of data. These above two algorithms are different algorithm which do not have any overlapping.

Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of “an interface coupled to an ultrasound imaging component and configured to receive a plurality of image data frames representative of a subject's body including at least a portion of a lung, each image data frame of the plurality of image data frames including a plurality of pixel values representing pixel intensities of an image of the subject's body; a processing component in communication with the interface and configured to: determine a dynamic air bronchogram (AB) condition of the subject's body”, this technical feature is not a special technical feature as it does not make a contribution over the prior in view of Burlina et al. (US 2013/0197370 A1; published on 08/01/2013) (hereinafter “Burlina”).
Burlina teaches an ultrasound imaging system (“FIG. 1 illustrates a block diagram showing one example of a detection system … the image sensor 10 may be embodied as or include time varying imaging modalities such as ultrasound …” [0022]), comprising an interface (“… a device interface 130 …” [00026]) coupled to an ultrasound imaging component (“The device interface 130 may include one or more interface mechanisms for enabling communication with other external devices (e.g., the image sensor 10) …” [0028]) and configured to receive a plurality of image data frames (“The imaging sensor 10 may provide image data to the image analyzer 20 …” [0023]; see data flow via interface 130 in Fig.1) representative of a subject's body (“… by obtaining image data using probes that remain external to the body, but measure radiation that passes through and/or reflects off of various body parts … may generate video image data comprising a series of image frames.” [0022]) including at least a portion of a lung (“… configured to obtain images of the lungs of a subject.” [0022]), each image data frame of the plurality of image data frames including a plurality of pixel values representing pixel intensities of an image of the subject's body (see Fig.3 as an example, the pixel intensity is an inherent property of any image data); a processing component in communication with the interface (“… the image analyzer 20 may include or otherwise be in communication with processing circuitry 100 that is configurable to perform actions” [0024]; see data flow via interface 130 in Fig.1) and configured to: determine a dynamic air bronchogram (AB) condition of the subject's body (“… to determine whether a pneumothorax has occurred in the ROI.” [0029]; by definition, pneumothorax is a kind of air bronchogram condition).
In addition, the determination algorithm as claimed in Group II requires differentiation analysis based data accumulation. On the other hand, the determination algorithm as claimed in Group III requires temporal analysis of subset of data. These above two algorithms are different algorithm which do not have any overlapping.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793